769 N.W.2d 191 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Dwayne Edward HALL, Defendant-Appellant.
Docket No. 136547. COA No. 279046.
Supreme Court of Michigan.
October 27, 2008.

Order
On order of the Court, the application for leave to appeal the April 3, 2008 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motions for miscellaneous relief and motion for appointment of counsel are DENIED.